Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in correspondence with Robert Newman (60718) on June 1, 2022.
The application has been amended as follows:
Claims 1-20 were pending for examination prior to amendment.
Claim 1 is amended herein.
Claims 2, 3, 6, 10, and 11 are canceled herein.
Claims 1, 4, 5, 7-9, and 12-20 are in condition for allowance.

1. 	(Currently Amended) A non-transitory computer readable medium for sizing a product comprising instructions that, when executed by at least one processor, cause a computing device to:
	retrieve from a website information on a product including product dimensions comprising a product width and a product height in two dimensions;
	present on a first user interface of a client device a graphical button that upon access by a user activates a camera for capturing an image and causes display of the image captured by the camera;
	determine actual dimensions of a space represented by the image captured by the camera;
	present a second user interface to prompt the user to perform a manual marking
of a first corner point of a two-dimensional (2D) boundary rectangle followed immediately by a second corner point of the 2D boundary rectangle diagonally opposite the first corner point on a display screen of a client device to draw the 2D boundary
rectangle on the display screen;
	determine boundary dimensions of the 2D boundary rectangle within the actual dimensions of the space, including a boundary width and a boundary height, using a focal distance of the client device to an object of the image within the 2D boundary rectangle and an angle of the client device with respect to the object, while the user is performing the manual marking; 
	extract a product image part from a selected 2D image of the product retrieved from the website, scale the product image part according to the retrieved product dimensions and actual dimensions of the space, and display, on the display screen and based on the manual marking, the scaled product image part and the boundary rectangle within the image captured by the camera by center-fitting the scaled product image part within the boundary rectangle; and
	determine whether the product fits within the 2D boundary rectangle by comparing the retrieved product dimensions against the boundary dimensions,
	wherein the application draws the boundary rectangle in a first color and draws the boundary rectangle to not overlap the scaled product image part upon determining the product will fit within the boundary rectangle and draws the boundary rectangle in a second color different than the first color and draws the boundary rectangle to overlap the scaled product image part upon determining the product will not fit within the boundary rectangle.

 2. 	(Canceled) 

3. 	(Canceled) 
	 
 4. 	(Currently Amended) A system to enable a user to visualize a product size, the system comprising:
	a server configured to store a plurality of Web pages 
	a client device comprising a Web browser configured to interface with the server over a computer network to retrieve information from one of the Web pages on a product including product dimensions comprising a product width and a product height in two dimensions and an application configured to launch an interface that activates a camera of the client device for capturing an image and causing display of the image captured by the camera, determines actual dimensions of a space represented by the image captured by the camera and requests the user to begin performing a manual marking of a first corner point of a two-dimensional (2D) boundary rectangle followed immediately by a second corner point of the 2D boundary rectangle diagonally opposite the first corner point on a display screen of the client device for placing the 
	wherein the application determines boundary dimensions of the 2D boundary rectangle within the actual dimensions of the space, including a boundary height and a boundary width using a focal distance of the client device to an object of the image within the 2D boundary rectangle and an angle of the client device with respect to the object while the user is performing the manual marking, 
	wherein the application extracts a product image part from a selected 2D image of the product retrieved from the one web page, scales the product image part according to the retrieved product dimensions and actual dimensions of the space, and displays, on the display screen and based on the manual marking, the scaled product image part and the boundary rectangle within the image captured by the camera by center-fitting the scaled product image part within the boundary rectangle and determines whether the retrieved product dimensions against the boundary dimensions, and
	wherein the application draws the boundary rectangle in a first color and draws the boundary rectangle to not overlap the scaled product image part upon determining the product will fit within the boundary rectangle and draws the boundary rectangle in a second color different than the first color and draws the boundary rectangle to overlap the scaled product image part upon determining the product will not fit within the boundary rectangle.

5. 	(Currently Amended) The system of claim 4, wherein the 

6. 	(Canceled) 

7. 	(Previously Presented) The system of claim 4, wherein the application uses a simultaneous location and mapping algorithm during the marking to determine the boundary dimensions of the boundary rectangle.

8. 	(Currently Amended) The system of claim 4, wherein the application determines whether the 


9. 	(Currently Amended) The system of claim 4, where the application extracts [[an]] the product image part from a 2D image of the product using a GrabCut algorithm

10. 	(Canceled) 

11. 	(Canceled) 

12. 	(Original) The system of claim 4, wherein the interface includes a graphical button that inserts another product into the boundary rectangle that fits within the boundary rectangle, upon a user selecting the graphical button.

13. 	(Previously Presented) The system of claim 9, wherein the interface presents the 2D image of the product along with at least one other selectable 2D image of the product arranged into a different position.

14. 	(Original) The system of claim 4, wherein the activate of the camera presents what is captured by the camera in the interface. 

15. 	(Currently Amended) A computer-implemented method for visualizing a product within a desired space, the method comprising:
	formatting, by a server, a Web page of a product to include a graphical button;
	sending, by the server, the Web page across a computer network to a client device upon receiving a request from the client device for the Web page; and
	launching, by an application of the client device, an interface that activates a camera to capture an image, causes display of the image captured by the camera of a two-dimensional (2D) boundary rectangle followed immediately by a second corner point of the 2D boundary rectangle diagonally opposite the first corner point on a display screen of a client device for placing a product, in response to selection of the graphical button,
	wherein the application determines actual dimensions of a space represented by the image captured by the camera  within the actual dimensions of the space,  including a boundary height and a boundary width using a focal distance of the client device to an object of the image within the 2D boundary rectangle and an angle of the client device with respect to the object, while the user is performing the manual marking ,
	wherein the application extracts a product image part from a selected 2D image of the product retrieved from the Web page, scales the product image part according to the retrieved product dimensions and actual dimensions of the space, and displays, on the display screen and based on the manual marking, the scaled product image part and the boundary rectangle within the image captured by the camera by center-fitting the scaled product image part within the boundary rectangle, and
	wherein the application determines whether the product fits within the 2D boundary rectangle by comparing the retrieved product dimensions against the boundary dimensions, and
	wherein the application draws the boundary rectangle in a first color and draws the boundary rectangle to not overlap the scaled product image part upon determining the product will fit within the boundary rectangle and draws the boundary rectangle in a second color different than the first color and draws the boundary rectangle to overlap the scaled product image part upon determining the product will not fit within the boundary rectangle.

16. 	(Original) The computer-implemented method of claim 15, wherein the request is received from a Web browser of the client device.

17. 	(Previously Presented) The computer-implemented method of claim 15, wherein the interface presents a view seen by the camera.


18. 	(Previously Presented) The computer-implemented method of claim 17, wherein the interface uses a simultaneous location and mapping (SLAM) technique to determine the boundary width and the boundary height of the boundary dimensions of the 2D boundary rectangle.

19. 	(Previously Presented) The computer-implemented method of claim 18, wherein the product dimensions are derived from textual product dimensions for the product stored in the Web page.

20. 	(Previously Presented) The computer-implemented method of claim 15, wherein the interface determines whether the product will fit by:
	dividing the boundary width by the product width to generate a first scale factor;
	dividing the boundary height by the product height to generate a second scale factor; and 
	determining that the given product will fit when both scale factors are less than one.


Allowable Subject Matter
 	Claims 1, 4, 5, 7-9, and 12-20 are allowed.
	The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a medium, system, and method to enable a user to visualize a product size.
The prior art of record teaches various aspects of the claimed limitations as discussed in the previous Office actions.  Further, Lee, Seungyon, U.S. Patent Application 2015/0346854 A1 (published Dec. 3, 2015) teaches methods of determining a touch selection area based on corner inputs of a rectangle that are diagonal to one another (e.g., Abstract and para. 24).
However, the prior art of record neither anticipates or renders obvious the representative medium comprising “comprising instructions that, when executed by at least one processor, cause a computing device to: retrieve from a website information on a product including product dimensions comprising a product width and a product height in two dimensions; present on a first user interface of a client device a graphical button that upon access by a user activates a camera for capturing an image and causes display of the image captured by the camera; determine actual dimensions of a space represented by the image captured by the camera; present a second user interface to prompt the user to perform a manual marking of a first corner point of a two-dimensional (2D) boundary rectangle followed immediately by a second corner point of the 2D boundary rectangle diagonally opposite the first corner point on a display screen of a client device to draw the 2D boundary rectangle on the display screen; determine boundary dimensions of the 2D boundary rectangle within the actual dimensions of the space, including a boundary width and a boundary height, using a focal distance of the client device to an object of the image within the 2D boundary rectangle and an angle of the client device with respect to the object, while the user is performing the manual marking; extract a product image part from a selected 2D image of the product retrieved from the website, scale the product image part according to the retrieved product dimensions and actual dimensions of the space, and display, on the display screen and based on the manual marking, the scaled product image part and the boundary rectangle within the image captured by the camera by center-fitting the scaled product image part within the boundary rectangle; and determine whether the product fits within the 2D boundary rectangle by comparing the retrieved product dimensions against the boundary dimensions, wherein the application draws the boundary rectangle in a first color and draws the boundary rectangle to not overlap the scaled product image part upon determining the product will fit within the boundary rectangle and draws the boundary rectangle in a second color different than the first color and draws the boundary rectangle to overlap the scaled product image part upon determining the product will not fit within the boundary rectangle” as recited in Claim 1. 
With the configuration as prescribed above, the present invention as claimed facilitates user visualization of a product size at a space captured by a camera using a user interface with reduced user input and improved visual feedback.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conrad Pack whose telephone number is (571) 270-7967 and fax number is (571) 270-8967.  The examiner can normally be reached on Monday through Friday, 9:30 to 6:00 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on 571-272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Conrad Pack/
Examiner, Art Unit 2174
7/1/2022




/SHERIEF BADAWI/Supervisory Patent Examiner, Art Unit 2174